CORREcTED ORI)ER
NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JENNIFER STONE AND GARY STONE,
(PARENTS AND NEXT FRIENDS OF),
AMELIA STONE, (A MINOR),
Petitioners-Appellants,
V.
SECRETARY OF HEALTH AND HUMAN
SERVICES, _
Respon.demf-Appellee.
2011-5109
Appea1 from the United States C0urt of Federal
C1aims in case n0. 04-VV-1041, Seni0r Judge Lawrence S.
Marg01iS.
SCOTT R. HAMMITT,
AS THE LEGAL REPRESENTATIVE OF HIS
MINOR DAUGHTER ,
RACHEL HAMMITT,
Petiti0ner-Appellant,
V.

STONE V. HHS 2
SECRETARY OF HEALTH AND HUMAN
SERVICES,
Respondent-Appellee.
2011-5117
Appeal from the United States Court of Federal
Claims in case no. 07 -VV-170, Judge Th01nas C. Wheeler.
ON MOTION
ORDER
Jennifer and Gary Stone move without opposition to
consolidate these two cases for oral argument. ..
Upon consideration thereof,
IT lS ORDERED THATZ
The motion is granted to the extent that they will be
treated as companion cases for purposes of oral argument
A copy of this order shall be transmitted to the merits
panel assigned to hear these appeals. The revised official
caption in 2011-5117 is reflected above

V
\ 3
sToNE v. HHS
FoR THE CoURT
DEC 2 1 2011
fsi J an Horbaly
Date J an Horbaly
Clerk
ccc Richard Gage, Esq.
Alexis B. Babcock, Esq.
Curtis R. Webb, Esq. F"_E
A1th@a W. DaviS, Esq. "°irE\§i=°“§`5€r§alP[r)§§%h’n'°"
521 ucc 21 2011
JANl-IORBAl.¥
CLERK
lo